UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2874



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

PATRICIA D.     EDWARDS,   a/k/a   Patricia   D.
Lancaster,

                                              Defendant - Appellant,

          and

MICHAEL W. LANCASTER,

                                                           Defendant,


CLOVER M. FARMS, INCORPORATED,

                                                           Garnishee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Franklin T. Dupree, Jr.,
Senior District Judge. (CA-94-685-5-D)


Submitted:   October 31, 1996             Decided:   December 4, 1996


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Patricia D. Edwards, Appellant Pro Se. Bruce Charles Johnson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting the

Appellee a deficiency judgment against her. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Edwards, No. CA-94-685-5-D (E.D.N.C.
Aug. 16 & Aug. 23, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the deci-

sional process.




                                                         AFFIRMED




                                2